Citation Nr: 1723474	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include degenerative joint disease.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for a left knee disability, to include osteoarthritis with total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955, from February 1956 to February 1958, and from February 1964 to February 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Augusta, Maine (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is associated with the claims file.

In January 2017, the Veteran submitted additional evidence in support of his claims in the form of a private medical opinion.  During the January 2017 hearing before the Board, the Veteran's representative waived RO review of that evidence.  38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right shoulder disability and a right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not related to his active duty service.

2.  The Veteran's left elbow disability is not related to his active duty service.

3.  The Veteran's left knee disability is not related to his active duty service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2016).

2.  A left elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Here, the Veteran's claims were filed as fully-developed claims pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings.  Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The RO attempted to obtain the Veteran's records from the Social Security Administration (SSA); however, a February 2015 response from the SSA reveals that the Veterans records were destroyed and no longer exist.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in October 2014.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provide sufficient explanation and rationale to support the opinion.  Accordingly, the Board finds the October 2014 VA opinion to be adequate with respect to the issues decided herein.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the January 2017 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Also, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current left shoulder disability, left knee disability, and left elbow disability are related to his active duty service.  During his January 2017 hearing before the Board, the Veteran testified that, while unloading electrical panels during service, he was pinned on a downhill grade between a 600 pound panel and the door of a truck which caused his injuries.  He reported that he has experienced left shoulder, left knee, and left elbow pain continuously since service discharge, and explained that he did not seek medical treatment until the 1980's due to cost.

The Veteran's service treatment records reflect complaints of and treatment for painful joints.  In March 1965, the Veteran complained of arthralgia in both elbows since October 1964.  He indicated that the pain began gradually and that he was unable to perform strenuous work or lift heavy objects.  On examination, there was no loss of strength and no joint abnormalities except for localized tenderness in the elbows.  X-rays of the bilateral elbows were normal.  The diagnosis was epicondylitis of the elbows.  February 1966 X-rays of the elbows showed no fracture, dislocation, or other abnormality.  March 1966 and May 1966 records reflect findings of tennis elbow.  The Veteran was given injections of xylocaine to treat his symptoms.  A November 1967 separation examination notes that the Veteran reported a painful left shoulder, left knee, and bilateral elbows.  A January 1968 examination also notes the complaints of pain in the left shoulder, left knee, and bilateral elbows.  Physical examination and X-rays were normal at that time with the exception of a finding of roughening of the anterior margin of the sigmoid of the left ulna.  The diagnosis was intermittent "tennis" elbow.

The Veteran filed a claim for VA disability compensation in November 1968, but did not mention the shoulder, elbow or knee.  Similarly, the report of a VA examination conducted in January 1969 reflects that the Veteran had "no complaints."  

Post-service treatment records from 1998 through 2014 reflect treatment for left knee, left shoulder, and left elbow disabilities.  The records show that the Veteran underwent a total left knee replacement in January 2005 after a diagnosis of severe osteoarthritis.  An August 2002 X-ray showed moderate to marked degenerative changes of both knees.  In September 2002, the Veteran underwent a right total knee replacement.  A December 2004 X-ray of the left knee showed severe degenerative joint space loss at a medial compartment.  A January 2005 record reported a diagnosis of severe osteoarthritis of the left knee with a greater than 10 year history of left knee pain.  An April 2014 record reflects the Veteran's reports of chronic pain and arthritis in the left knee since service.  A December 2014 X-ray of the left knee revealed total knee replacement with vascular calcification and a suggestion of a small popliteal aneurysm.

A September 2002 private treatment record notes the Veteran's reports of left shoulder pain after falling from a ladder four years before and landing directly on the left shoulder.  In August 2013, the Veteran complained of left shoulder pain.  An X-ray conducted at that time revealed mild degenerative changes of the glenohumeral and acromioclavicular joints as well as Ossific-appearing densities projecting over the rotator cuff.

In an April 2014 private treatment record, the Veteran noted chronic pain and arthritis in his elbow since service.

VA treatment records from 2006 through 2017 note a diagnosis of bilateral knee osteoarthritis with bilateral total knee replacements.  A February 2007 X-ray of the left knee showed a stable left total knee replacement.

In October 2014, the Veteran underwent a VA examination.  After performing physical examinations, the VA examiner diagnosed left shoulder degenerative joint disease, left elbow tendonitis, and left knee osteoarthritis with total knee replacement.  After conducting an interview of the Veteran and reviewing the evidence in the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's left knee, left shoulder, or left elbow disabilities were related to his active duty service.  The examiner explained that, although the Veteran had a contusion to the left knee, left shoulder, and left elbow during service and on his exit examination, X-rays performed at that time revealed no findings and the Veteran worked after service as a millwright.  Additionally, the examiner noted the lack of medical evidence showing treatment for his disabilities from separation to the 2000's.  Also, the examiner observed that the Veteran had a right total knee replacement prior to the left total knee replacement, and that the right knee was not injured in service.  The examiner concluded that the Veteran's disabilities were from "the normal aging process."

In a January 2016 letter, J. Bradford, M.D., noted that he treated the Veteran for "multiple orthopedic complaints" at the bilateral shoulders, bilateral elbows, and bilateral knees since the early 2000's.  Dr. Bradford stated that he "would contend that the previous shoulder, elbow, and left knee complaints are indeed service-related."  Dr. Bradford explained that his opinion was based upon his "understanding" that the Veteran "was a victim of previous injuries sustained when he was serving in our armed forces in the 1950s and 1960s."

After a thorough review of the evidence of record, the Board concludes that service connection for a left shoulder disability, a left knee disability, and a left elbow disability is not warranted.  The evidence demonstrates a diagnoses of left shoulder degenerative joint disease, left knee osteoarthritis with total knee replacement, and left elbow tendonitis.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran's service treatment records reflect complaints of pain in the left knee, left shoulder, and left elbow.  

However, the probative evidence of record does not show that the Veteran's left knee, left shoulder, or left elbow disability were incurred in or caused by his active duty service.  The Board acknowledges that there are competing medical opinions of record as to whether the Veteran's disabilities are related to his active duty service.  However, the Board does not afford significant probative weight to the January 2016 private medical opinion linking the disabilities to service, because the physician provided no explanation or rationale to support the opinion rendered.  Moreover, the physician's opinion was not based upon a review of the evidence in the claims file, such as the service treatment records and post-service treatment records.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

In contrast, the October 2014 VA opinion was based upon a thorough review of the evidence in the claims file and provided sufficient explanation and rationale supporting the opinion.  In that regard, the examiner cited the lack of X-ray evidence of any left shoulder, left elbow, and left knee disability during service, the Veteran's right total knee replacement despite the fact that he did not injure his right knee during service, the lack of post-service treatment until the 2000's, and the conclusion that the Veteran's disabilities were due to the "normal aging process" in support of the opinion.  Accordingly, the Board affords more probative value to the October 2014 VA opinion which found that the Veteran's left knee, left shoulder, and left elbow disabilities were not related to his active duty service.

The Board acknowledges the Veteran's lay statements that he has had symptoms of left shoulder and left knee pain continuously since his active duty service, and that the evidence shows a current diagnoses of degenerative joint disease of the left shoulder and osteoarthritis of the left knee, which are chronic diseases and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition was noted during service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although his complaints of left knee and left shoulder symptoms are documented in the record, the Board does not afford them significant probative value.  While the Veteran is both competent and credible to report his symptoms of pain in the left knee and left shoulder since discharge, he is not competent to say that his continuous left knee and left shoulder pain were symptoms of arthritis, as he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed left shoulder and left knee arthritis are related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Moreover, the medical evidence of record does not support a finding that the Veteran has had chronic arthritis since service discharge.  In that regard, in-service X-rays conducted in November 1967 at service separation did not reveal any evidence of arthritis.  Accordingly, the Board does not find the Veteran's lay statements to be competent evidence that he has had left shoulder and left knee arthritis continuously since service discharge.

Although the Veteran contends that his left knee, left shoulder, and left elbow disabilities are related to service, the Veteran, as a layperson, is not competent to render such an opinion.  While the Veteran is competent to report observable symptomatology, such as experiencing pain, he lacks the medical training and expertise necessary to provide a probative opinion as to whether his pain is related to service.  Such an opinion is a medically complex issue requiring the appropriate training and expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his left shoulder, left knee, and left elbow disabilities with, he is not considered competent to address such a complex medical question. 

Because there is no competent and probative evidence of record relating the Veteran's left shoulder disability, left knee disability, or left elbow disability to his military service, the preponderance of the evidence is against his claims.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability, diagnosed as degenerative joint disease, is denied.

Entitlement to service connection for a left knee disability, diagnosed as osteoarthritis with total left knee replacement, is denied.

Entitlement to service connection for a left elbow disability, diagnosed as tendonitis, is denied.




      (CONTINUED ON NEXT PAGE)
REMAND

Review of the record reflects that a new VA examination is needed with regard to the Veteran's claims of entitlement to service connection for a right elbow and right knee disability.  Although the Veteran underwent a VA examination in October 2014, the VA examiner did not render a diagnosis as to the Veteran's right elbow disability or right knee disability.  This is so despite the fact that the physical examination demonstrated evidence of a right shoulder rotator cuff injury and reduced range of motion as well as reduced right elbow strength.  Additionally, the examiner did not provide an opinion as to the etiology of these disabilities.  Accordingly, the October 2014 VA examination is inadequate as to the issues of entitlement to service connection for a right elbow and right knee disability, and a new VA examination is warranted.  Barr, 21 Vet. App. at 307.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA examination to determine the existence and etiology of his claimed right shoulder and right elbow disabilities.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service evidence, and the Veteran's lay statements and testimony of record, and a copy of this Remand, the examiner should state the following opinions:

*Does the Veteran have current right shoulder and right elbow disabilities?  If so, please state the diagnosis.  

*Is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's right shoulder disability is related to his active duty service? 

 *Is it at least as likely as not that the Veteran's right elbow disability is related to his active duty service?

A complete rationale must be provided for the opinions proffered.  In rendering the requested opinions and rationale, the examiner must comment on the Veteran's lay statements of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology during and subsequent to service, such as pain in any part of his body, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

3.  After completing all appropriate development, the RO must readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


